Smith :
This is a proceeding for the redetermination of a deficiency in income tax for the calendar year 1924 in the amount of $2,703.40 arising from the disallowance by the respondent of a deduction from gross income of $1,000 for contributions and $25,600 representing a loss sustained during the calendar year 1923. At the hearing of the proceeding on March 17, 1927, at which the petitioner did not appear in person or by counsel, the respondent moved to increase the deficiency for the purpose of correcting a mathematical error shown on the face of the return, the total deductions enumerated on the return amounting to $27,340, whereas the petitioner totaled them as $28,340. This claim for an increased deficiency was made in accordance with section 274(e) of the Revenue Act of 1926. The respondent *1085also acknowledged that $650 of the $1,000 claimed by the petitioner as a deduction from gross income on account of contributions to charitable and religious organizations was deductible from gross income. The allowable deductions from gross income were:
Taxes paid_ $740
Contributions_ 650
Total_1,390
Upon the evidence of record the claim for the deduction of $25,600 loss sustained for the year 1923, and $350 of the amount claimed for contributions, is disallowed.

Judgment xoill he entered on 15 days' notice, under Buie 50.

Considered by Littleton.